Case: 16-41168      Document: 00514042626         Page: 1    Date Filed: 06/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-41168
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          June 21, 2017
                                                                           Lyle W. Cayce
WILLIAM R. ABBOTT,                                                              Clerk


                                                 Petitioner-Appellant

v.

UNITED STATES OF AMERICA,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 5:15-CV-35


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       William Russell Abbott, federal prisoner # 57819-083, was convicted in
2008 in the Eastern District of Virginia of attempting to entice a minor to
engage in illegal sexual acts for which a person could be charged with a
criminal offense and of transporting child pornography.                 Abbott filed the
instant motion challenging the legality of his criminal conviction and sentence.
The pleading was construed by the district court as a petition for a writ of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41168    Document: 00514042626    Page: 2   Date Filed: 06/21/2017


                                No. 16-41168

habeas corpus under 28 U.S.C. § 2241. It was dismissed because Abbott had
not shown that he may proceed under the Savings Clause of 28 U.S.C. § 2255.
      Abbott contends that he was convicted of a nonexistent offense and is
innocent because the offense did not involve a minor victim. He complains also
that an interstate nexus was not established. Because these claims are not
based on a retroactively applicable Supreme Court decision, Abbott has not
satisfied the standard for filing a § 2241 petition under the Savings Clause of
§ 2255. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
The judgment is AFFIRMED. Abbott’s motion for extraordinary relief and for
sanctions is DENIED.




                                      2